Citation Nr: 1316539	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  08-30 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Whether there was clear and unmistakable error in an April 1975 rating decision that failed to grant service connection for tinnitus.  

2.  Whether there was clear and unmistakable error in an April 1975 rating decision that denied service connection for defective hearing in the left ear.  

3.  Entitlement to service connection for a psychiatric disorder, claimed as anxiety secondary to service-connected tinnitus.  

4.  Entitlement to an increased (compensable) evaluation for service connected defective hearing in the right ear.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1966 to June 1969.  

By rating action in April 1970, the RO denied service connection for bilateral defective hearing.  The Veteran was notified of this decision and did not appeal.  

By rating action in April 1975, the RO granted service connection for defective hearing loss in the right ear, and denied service connection for the left ear.  The Veteran and his representative were notified of this decision and did not appeal.  

By rating action in February 2003, the RO granted service connection for tinnitus, denied an increased rating for defective hearing in the right ear, and declined to reopen the claim of service connection for defective hearing in the left ear.  The Veteran and his representative were notified of this decision and did not perfect an appeal.  

In December 2007, the Board denied the claim for an effective date earlier than August 21, 2002, for the grant of service connection for tinnitus.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the RO that denied, in part, service connection for anxiety secondary to service-connected tinnitus, and a July 2010 decision that denied, in part, the remaining issues on appeal.  

The issue of an increased rating for defective hearing in the right ear is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The issue of entitlement to TDIU is held in abeyance pending development of the remanded issue.  

FINDINGS OF FACT

1.  A claim of service connection for tinnitus was never raised by the Veteran or addressed in the April 1975 rating decision; thus, there is no basis for a claim of CUE in that rating decision as to this issue.  

2.  The Veteran did not appeal the April 1975 rating decision which, in part, denied service connection for defective hearing of the left ear, and that rating decision is final.  

3.  The April 1975 rating decision was supported by the evidence then of record and was consistent with VA laws and regulations then in effect.  

4.  The Veteran's anxiety disorder was causally or etiologically related to his service-connected tinnitus.  


CONCLUSIONS OF LAW

1.  The April 1975 rating decision did not contain clear and unmistakable error with respect to tinnitus.  38 C.F.R. § 3.105 (2012).  

2.  The April 1975 rating decision that denied service connection for defective hearing of the left ear was not clearly and unmistakably erroneous and is final.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 3.105 (2012).  

3.  The Veteran's anxiety disorder was due to or aggravated by his service-connected tinnitus.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to the instant claim of CUE.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  

Where evidence requested in connection with an original claim, a claim for increase, or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (1969).  

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected as prescribed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

A claim in the form prescribed by the Administrator must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 C.F.R. § 3.151 (1974).  

The Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (1974).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA from a claimant or his or her duly authorized representative may be considered an informal claim.  38 C.F.R. § 3.155(a) (1974).  

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a VA or service department medical/hospital report, evidence from a private physician or layman competent to offer said evidence, or from a state or other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen.  Acceptance of a report of examination or treatment as a claim for increase or to reopen is subject to the requirements of 38 C.F.R. § 3.114.  38 C.F.R. § 3.157(b) (1974).  

To establish a valid clear and unmistakable error (CUE) claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra.  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States Court of Appeals for Veterans Claims (Court) explained that in order for clear and unmistakable error to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, supra).  See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).  

An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

Effective February 1, 1990, Title 38, U.S.C. § 5104(b) requires the RO to specify, in each rating decision, the evidence considered and the reasons for the disposition; before that time, rating decisions generally lacked such specificity.  See 38 U.S.C.A. § 5104(b) (West 2002); see also Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  Thus, "[s]ilence in a final RO Decision made before February 1990 cannot be taken as showing a failure to consider evidence of record."  Id. at 421.  

CUE Tinnitus

The Veteran contends, in essence, that he filed a claim of service connection for tinnitus - not for a hearing loss shortly after his discharge from service, but that the RO never adjudicated his claim.  (See May 2003 NOD).  Therefore, he believes that the RO's failure to adjudicate the claim for tinnitus in the April 1975 rating decision was clear and unmistakable error (CUE).  The Veteran's attorney argued that the fact that the Veteran mentioned that he had problems with tinnitus when examined by VA in March 1975, should have been construed as an inferred claim, and that the RO's failure to develop and adjudicate that issue at the time of the April 1975 rating decision was CUE.  (See March 2013 letter).  

With respect to the arguments presented by the Veteran and his attorney, neither have asserted a valid claim of CUE.  That is, neither argument suggests or otherwise alleges that the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  As to the Veteran's contentions that his original claim in 1969 was for tinnitus and not hearing loss, the historical record clear and unmistakably showed that he filed a claim for "neurosensory loss of hearing," claimed as aggravated by service.  Nowhere on the Veteran's original application for VA compensation benefits in 1969, did he ever mention tinnitus or ringing in his ears.  

Similarly, with respect to the attorney's argument that the Veteran's reported history of ringing in his ears on a VA examination report in 1975, should have been accepted as an inferred claim for tinnitus, there is no legal support for such assertion.  There was no provision of law which states that a VA examination report's findings would amount to an original claim of service connection.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

Historically, the record shows that the Veteran filed a claim for service connection for neurosensory hearing loss, claimed as aggravated by service in July 1969.  The Veteran was scheduled for a VA audiological examination in April 1970, but failed to report and was promptly notified by letter dated in April 1970, that his claim was denied based on his failure to report for the examination.  The Veteran was also advised that no further action would be taken unless he notified VA of his willingness to report for an examination.  The letter was sent to the Veteran at his then current mailing address of record and was not returned by the U.S. Postal Service.  In February 1975, the Veteran signed and returned the original April 1970 notification letter, indicating his desire to report for a VA examination, and was scheduled for an audiological examination.  

On a VA examination report (VAF 21-2545), dated in March 1975, the Veteran reported that he sought treatment from a private physician in July 1970, to see if there was anything that could be done to stop the ringing in his ears.  His complaints included decreased hearing acuity and ringing in both ears.  The findings on audiological examination showed the Veteran's hearing was within normal conversational limits with a high frequency hearing loss at 4,000 hertz, bilaterally.  

By rating action in April 1975, the RO granted service connection for high frequency hearing loss in the right ear, and denied service connection for the left ear.  In a letter dated in May 1975, the RO notified the Veteran that he was shown to have a pre-existing high frequency hearing loss in the left ear at the time of his service induction examination, and that his current hearing loss in the left ear was not incurred in or aggravated by service.  The letter was sent to the Veteran at his then current mailing address of record and was not returned by the U.S. Postal Service.  No further correspondence was received from the Veteran until his current claim of service connection for tinnitus was received in August 2002.  

In this case, the Veteran's original claim for neurosensory hearing loss in 1969, was abandoned when he failed to respond within one year to the April 1970 notice that his claim was denied based on his failure to report for a scheduled VA examination.  38 C.F.R. § 3.158.  

While the Veteran did report a history of ringing in his ears when examined by VA in 1975, a reference to an additional disability on a medical report can not be accepted as an informal claim when there has been no prior adjudication of that issue.  VA regulations in effect in 1975 were not substantively different from the current regulations and allowed for a medical report to be accepted as an informal claim only if a formal claim had been previously allowed or disallowed for the reason that the service-connected disability was not compensable in degree.  38 C.F.R. § 3.157.  

As there was no formal or informal claim of service connection for tinnitus before the RO in April 1975, the issue was never adjudicated.  As such, there can be no CUE in a rating decision that did not address the issue.  



CUE Left Ear Hearing Loss

The attorney argues that while the Veteran had some hearing deficit in the left ear at the time of service enlistment, he was not diagnosed with sensorineural hearing loss until some 17 months after entering service, which would suggest that his hearing loss was aggravated by service.  Therefore, the Veteran was entitled to the presumption of aggravation for his left ear hearing loss, and that the denial of his claim for the left ear in April 1975 was CUE.  

As indicated above, to raise a valid claim of CUE, the appellant must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993).  

In this case, the attorney's contentions are, in essence, a disagreement as to how the facts were weighed or evaluated by the RO in 1975.  This is not a valid basis for CUE.  

As noted above, the Court has defined clear and unmistakable error as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  The error must be based on the record and the law that existed at the time of the prior decision.  A disagreement as to how the facts were interpreted or weighed does not constitute clear and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be one which would have manifestly changed the outcome at the time it was made.  "It is a kind of error, of fact or law, that when called to the attention of later reviewers compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

At this point, it should be noted that RO decisions that predated the passage of the Veterans' Benefits Amendments of 1989, Pub. L. No. 101-237, 103 Stat. 2062 (1988) were not required to set forth the factual bases for its decisions.  See Pierce v. Principi, 240 F.3d 1348, 1355-56 (Fed. Cir. 2001).  In Pierce, the United States Court of Appeals for the Federal Circuit held that the presumption of validity attached to a final RO decision issued in 1945 and, that in the absence of evidence to the contrary, the rating board is presumed to have made the requisite findings.  Thus, any RO failure to specifically refer to evidence of record or recite the standard of review in the April 1975 decision cannot constitute CUE.  Pierce, 240 F.3d at 1356; Eddy v. Brown, 9 Vet. App. 52 (1996).  

Historically, while a sensorineural hearing loss in the left ear was not diagnosed on the Veteran's service enlistment examination in February 1966, the audiometric findings at that time showed a 60 decibel (converted to the ISO standard) hearing loss in the left ear at 4000 hertz when examined and accepted for military service.  (Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).)  

The STRs showed that the Veteran was given a permanent physical profile for bilateral neurosensory hearing loss in January 1968, and was restricted from assignments involving habitual or frequent exposure to loud noises or firing of weapons (not to include firing for POR qualification), but was otherwise fit for duty on a worldwide basis.  

At the time of his service separation examination in May 1969, the Veteran reported a history of ear trouble, running ears and hearing problems.  Audiological findings at that time showed a 30 decibel loss in the left ear and a 35 decibel loss in the right ear at 4,000 hertz.  The diagnoses was neurosensory hearing loss.  

By rating action in April 1975, the RO granted service connection for defective hearing in the right ear, and denied service connection for the left ear on the basis that the Veteran was shown to have a hearing loss in the left ear at the time of service enlistment and that it was not aggravated during service.  The Veteran was notified of this decision and did not appeal.  

Concerning the attorney's argument that the Veteran was not shown to have a diagnosis of sensorineural hearing loss at the time of his entrance examination in 1966, and must be presumed to have been in sound medical condition at that time of service enlistment, the audiometric findings at enlistment clearly and unmistakably demonstrated a hearing loss in the left ear at 4,000 hertz.  

VA regulations pertaining to aggravation of pre-service disability in 1975, provided that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (1974).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b) (1974).  

As indicated above, to raise a valid claim of CUE, the appellant must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993).  

Based on the record and the laws and regulations in effect in 1975, the Board finds that the April 1975 rating decision was not clearly and unmistakably erroneous in denying service connection for defective hearing in the left ear.  The RO reviewed all of the evidence, weighed the probative value of the evidence presented and concluded that the Veteran had a pre-existing hearing loss in the left ear that was not aggravated by service.  The Board finds that there was a plausible basis for the RO's conclusion at that time, that the Veteran hearing loss in the left ear pre-existed service enlistment and was not aggravated by service.  

Given the foregoing, the Board finds that the conflict over the interpretation of the facts presented is insufficient to rise to the level of CUE, as it is noted that the error must be of such significance as to be undebatable.  Damrel, 6 Vet. App. at 245 (1994); Russell, 3 Vet. App. 310 (1992).  In light of the discussion above, the Board finds that it is not "undebatable" that "the correct facts, as they were known at the time of the 1975 rating decision were not before the adjudicator.  As such, CUE in the rating decision of April 1975 has not been established, and that decision remains final.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2012).  Also, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

Anxiety Disorder

Before addressing the merits of the Veteran's claim for anxiety disorder, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, in light of the favorable decision on this issues, the Board finds that any VA deficiency that may exist in complying with these duties is harmless error.  

The Veteran contends that he has an anxiety disorder due to the chronic ringing in his ears and believes that service connection should be established secondary to his service-connected tinnitus.  

The favorable evidence in this case consists of a private psychological evaluation report, conducted in August 2009, which found that the Veteran had a generalized anxiety disorder due to his chronic and severe tinnitus.  The report noted that the Veteran's wife was interviewed and reported that he complained of tinnitus since they were married in the early 1980's, and that he had difficulty hearing in public because of background noise and the constant ringing in his ears.  She also reported that the Veteran had been more anxious for the past 10 to 15 years.  The examiner indicated that psychological testing suggested a moderate problem with generalized anxiety, and that other forms of anxiety, such as, post trauma stress, panic disorder, affective disorder, major depression, bipolar disorder, an a specific phobia had been ruled out.  The Veteran's generalized anxiety was consistent with restlessness, irritability and an initial stage sleep disturbance which impacted negatively on his marital relationship and at social events.  The psychologist also indicated that there was no apparent general medical or mental condition that was causing his anxiety, such as diabetes or post trauma stress.  The psychologist noted that a review of the medical literature showed countless studies that link anxiety to tinnitus, and that while the studies were largely correlative in nature, there was ample evidence that the two disorders are closely connected.  The psychologist opined that it was much more likely than not that there was a connection between the Veteran's anxiety disorder and his tinnitus.  He also noted that the Veteran's anxiety was present when it was diagnosed by a private physician in February 2007, and when he was prescribed Xanax by another private doctor in June 2006 and May 2007, and that it was reasonable to presume that the Veteran's anxiety disorder was present in 2006.  

Although the Veteran was examined by VA in October 2011, to determine the nature and etiology of his psychiatric problems, the examiner's report was somewhat superficial and failed to provide any substantive information to address the underlying issue on appeal.  Specifically, the examiner indicated that when he asked the Veteran to describe his symptoms, he denied having any current symptoms of anxiety.  "Hence, no connection of anxiety with tinnitus."  The examiner opined that the Veteran suffered from amnestic disorder, not otherwise specified (NOS) that was neither caused by nor secondary to tinnitus.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the Board finds that the August 2009 private psychological examination was comprehensive in nature and thorough in its scope.  The Veteran and his wife were interviewed and he underwent several psychological tests which indicated the presence of an anxiety disorder.  The psychologist considered and rule out other possible causes for the Veteran's psychiatric symptomatology and concluded that it was more likely than not that his anxiety disorder was secondary to the service-connected tinnitus.  Although the VA examiner concluded that the Veteran did not have an anxiety disorder when he was examined in October 2011, he did not indicate whether the Veteran had a psychiatric disorder at anytime during the pendency of this appeal.  That is, the question before the Board is not solely whether the Veteran has a current psychiatric disorder, but whether he had a psychiatric disorder at anytime during the pendency of his appeal that is related to service or a service-connected disability.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the Board finds that the VA examiner's opinion is of little probative value in this case.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board finds that the August 2009 private psychological opinion persuasive, as it was based on thorough examination of the Veteran and included detailed discussions of all relevant facts.  The examiner offered rational and plausible explanation for concluding that the Veteran's anxiety disorder was more likely than not proximately due to or aggravated by his service-connected tinnitus.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Accordingly, the Board finds 

that the probative medical evidence supports the grant of service connection for anxiety disorder, secondary to service-connected tinnitus.  


ORDER

As there was no CUE in the final April 1975 rating decision which denied service connection for defective hearing of the left ear, the appeal is denied.  

As there was no CUE in the final April 1975 rating decision that failed to adjudicate and grant service connection for tinnitus, the appeal is denied.  

Service connection for anxiety disorder, secondary to service-connected tinnitus is granted.  


REMAND

Concerning the claim for an increased rating for defective hearing of the right ear, the Board notes that the Veteran was not afforded a VA audiological examination during the pendency of this appeal.  The most recent VA audiological examination was conducted in February 2007, more than six years ago.  

Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Accordingly, the claim is REMANDED to the RO for the following action:  

1.  The Veteran should be afforded a VA audiological examination to determine the current severity of his right ear hearing loss.  All indicated tests and studies are to be performed (i.e., audiological studies and Maryland CNC Test).  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  

2.  After the requested development has been completed, the RO should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


